Citation Nr: 0917501	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and J.F.

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The appellant presented testimony 
during a hearing held at the RO by the undersigned Veterans 
Law Judge in March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD contributed to his 
fatal coronary artery disease.  

2.  The appellant is being granted DIC under 38 U.S.C.A. § 
1310.

3.  The Veteran did not have any pending claims at the time 
of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310(a), 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).  

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
moot.  38 U.S.C.A. § 1318 (West 2002).

3.  The criteria for accrued benefits are not met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of death

The appellant argues that service connection is warranted for 
the cause of the Veteran's death because his 
service-connected PTSD caused or aggravated his fatal 
coronary artery disease.  She cites a medical opinion of 
record which supports her claim.

To establish service connection for the Veteran's cause of 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused, or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Therefore, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of 
a service connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  

At the time of the Veteran's death, service connection was in 
effect for PTSD, chronic prostatitis, and frostbite.  The 
Veteran's death certificate indicates that he died in 
February 2004 from cardiac arrest due to arrhythmia due to 
cardiovascular disease.  

The appellant has submitted numerous articles from the web 
supporting the proposition that there is a link between PTSD 
and heart disease.  

In January 2008, three of the Veteran's VA health care 
providers, one of whom was a psychiatrist, signed a letter 
indicating that the Veteran had been followed at their VA 
outpatient treatment clinic for PTSD until the time of his 
death, and that his symptoms included sleep disturbance, 
nightmares, chronic anxiety, and hypervigilance due to 
memories of his combat experiences in Korea.  It was their 
opinion that the Veteran's combat experiences with the 
resultant traumatic stress condition contributed in part to 
the cardiac condition that resulted in the Veteran's death.  

Essentially, this opinion supports the conclusion that the 
Veteran's cardiovascular disease was aggravated or made 
chronically worse by his service-connected PTSD.  There is no 
medical opinion of record to the contrary, and while a March 
2003 Mercy Medical Center discharge summary lists the 
Veteran's cardiac risk factors as obesity, hypertension, type 
2 diabetes mellitus, and a strong family history for heart 
disease, but does not list PTSD, the appellant indicated in 
October 2004 that the Veteran never mentioned his anxiety, 
stress, or nightmares to any physicians except for VA 
psychiatrists. 

In light of the evidence, the Board finds that service 
connection for the cause of the Veteran's death is warranted 
under 38 U.S.C.A. § 1310.

DIC benefits under 38 U.S.C.A. § 1318

With the Board's grant of DIC under the provisions of 38 
U.S.C.A. § 1310, the appellant's alternative claim of 
entitlement to DIC under 38 U.S.C.A. § 1318 (based on 
compensation at the time of death for a service-connected 
disability rated totally disabling) is rendered moot.  
Accordingly, the appeal as to the claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 is dismissed as no benefit remains 
to be awarded and no controversy remains.



Accrued Benefits

Upon the death of a Veteran, certain persons shall be paid 
periodic monetary benefits to which the Veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
Veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The Board finds that the appellant is not entitled to accrued 
benefits, as there is no evidence that the Veteran had a 
claim for VA benefits pending at the time of his death in 
February 2004.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim for service connection for the cause of the Veteran's 
death has been granted, any notice or assistance deficiencies 
concerning that claim are moot.  Also, as a consequence of 
the grant of service connection for the cause of the 
Veteran's death, the 38 U.S.C.A. § 1318 DIC claim is rendered 
moot.  Concerning the claim for accrued benefits, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
dismissed.

The claim for accrued benefits is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


